Citation Nr: 0534840	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  01-07 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the case in August 
2003.

In September 2004, the Board issued a decision denying 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In January 2005, the veteran filed a motion to 
vacate the September 2004 decision under 38 C.F.R. § 20.904, 
arguing that he did not receive notice of a Board hearing he 
failed to attend in July 2002.  The Board agreed to 
reschedule his hearing, and to vacate the September 2004 
decision provided he attended a rescheduled hearing.  He 
thereafter attended a videoconference hearing before the 
undersigned in December 2005.  In a separate decision, the 
Board will vacate the September 2004 decision.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not originate in 
service or until decades thereafter, and is not otherwise 
related to service.

2.  The veteran's tinnitus did not originate in service or 
until decades thereafter, and is not otherwise related to 
service.





CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss which is 
the result of disease or injury incurred in or aggravated by 
active duty, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran does not have tinnitus which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2001 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  The Board notes 
that in connection with his December 2005 hearing, the 
veteran submitted additional evidence in the form of a 
service personnel record and a news article.  In an 
accompanying statement he indicated that he wanted the Board 
to consider the submitted documents.  The Board construes 
this statement, particularly in light of his testimony 
concerning the same evidence, as a waiver of his right to 
initial RO consideration of the submitted evidence.  

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain, and 
conducted all appropriate development.  In this regard the 
record shows that his service medical records are not on 
file.  The National Personnel Records Center (NPRC) in 
February 2000 indicated that his service medical records had 
been destroyed in a fire, and that no Surgeon General's 
Office records were available.  The appellant was notified of 
this in March 2000, and advised as to alternative sources of 
records.  The veteran completed an NA Form 13055 provided by 
the RO, but the NPRC in June 2003 indicated that no service 
clinical records for the veteran were available.  The Board 
is unaware of any other source of service medical records for 
the veteran, and in light of the above efforts, further 
efforts to obtain service medical records for him would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).

The record also shows that the veteran attended VA 
examinations in connection with his claims in May 2003, 
February 2004, and April 2004.  He testified that he 
considered the April 2004 examinations in particular to be 
inadequate.  The Board has reviewed the examination reports 
with his objections in mind, but finds that they are adequate 
for the purpose of fairly adjudicating this appeal.  The 
Board notes further that the appellant made clear to the 
undersigned at the December 2005 hearing that he would not 
attend any further VA examinations.  The Board will therefore 
proceed with the adjudication of his claims.  Wood v. 
Derwinski, 1 Vet. App 190 (1991).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the March 2000 VA decision from which the current 
appeal originates.  As explained above, however, he was 
advised of the information and evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of each party in obtaining evidence, in the 
November 2001 VA correspondence,  The claims were 
readjudicated in a March 2002 supplemental statement of the 
case.  The March 2000 decision and January 2001 statement of 
the case explained the basis for the denial of his claims.  
The Board notes that even prior to the March 2000 rating 
decision, the veteran was advised in a November 1999 
correspondence that the evidence needed to include medical 
evidence linking a current disability to service.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the March 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, any error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran's service medical records are unavailable, if 
then extant, they may have been destroyed in the 1973 fire at 
the National Personnel Records Center.  The Board is mindful 
of the heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine in such a case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The veteran served in the Army from February 1943 to October 
1943 with a military occupational specialty as an auto 
mechanic.  He was 20 years of age when discharged.  At 
discharge his physical condition was described as good.

On his VA Form 21-256 received in June 1999, he reported 
experiencing noise exposure in service when two vehicles 
backfired in a garage sometime around August 1943.  In a July 
1999 statement, he reported receiving treatment in service 
for hearing loss, and indicated that he was being fitted for 
hearing aids when he was discharged.

On file are VA treatment records for June 1999 showing that 
he reported experiencing hearing loss and periodic tinnitus 
in the right ear.  He reported military and occupational 
noise exposure, and denied using hearing protection during 
the referenced noise exposure.  Audiometric testing revealed 
a profound bilateral hearing loss.  His speech recognition 
ability could not be determined. 

The veteran attended a VA audiology examination in May 2003.  
He reported experiencing acoustic trauma in service from 
backfiring cars, engines, airplanes taking off and landing, 
and weapons fire during basic training.  He estimated that he 
had worked in noisy areas up to six hours each day.  He 
reported that he would wear earplugs when working by the 
runway during airplane take offs and landings.  He explained 
that he worked as an auto mechanic after service, and would 
wear earplugs when the ambient work noise was extremely loud.  
The veteran reported experiencing occasional bilateral 
tinnitus, which he first noticed while stationed at an Air 
Force Base.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

Speech recognition ability could not be determined.  The 
examiner concluded that he could not offer a valid opinion 
concerning the etiology of veteran's hearing loss, and that 
further testing was required.  He explained that the veteran 
exhibited extensive malingering behavior on examination, and 
provided examples demonstrating how the veteran's level of 
auditory acuity during the interview differed dramatically 
from the audiometric test results.  The examiner recommended 
an Auditory Brainstem Response (ABR) evaluation to bypass any 
malingering behavior.  

On file is the report of a May 2003 otolaryngological 
examination of the veteran which did not include a review of 
the claims file.  The veteran reported experiencing acoustic 
trauma from a backfiring vehicle in service, and indicated 
that his ears bled from the incident.  He explained that the 
incident caused temporary loss of hearing, as well as 
tinnitus, and that he was told in service that he had hearing 
loss.  He explained that after service, his hearing loss 
progressively worsened, and that he experienced intermittent 
tinnitus.  The examiner concluded that it was as likely as 
not that the veteran's hearing loss started from a service-
connected problem, including residual ringing in the ears.

The veteran attended a VA audiology examination in February 
2004.  Audiometric testing yielded the same results as at the 
May 2003 examination.  After examining the veteran and 
reviewing the claims file, the examiner concluded that it was 
unlikely that the claimed tinnitus was a result of military 
noise exposure.  In explanation, she stated that the veteran 
was not specific regarding the weapons used during basic 
training, and admitted to using hearing protection while 
working around the airfield runway.  She noted that he had a 
long postservice history of occupational noise exposure, and 
exhibited malingering behaviors that made it impossible to 
consider his behavioral responses accurate.  

The veteran attended VA audiology and otolaryngology 
examinations in April 2004, each of which included a review 
of the claims file.  He explained that on one occasion in 
service, his ears bled following acoustic trauma from a 
departing airplane.  He indicated noticing a hearing loss and 
tinnitus following this incident, and that his hearing 
largely returned about three weeks later.  He also reported 
experiencing acoustic trauma from a backfiring vehicle.  He 
explained that he worked as a mechanic after service, and 
then as a supervisor, and reported experiencing more than 33 
years of occupational noise exposure.  He stated that his 
hearing protection as a mechanic consisted of covering his 
ears.  He denied recreational noise exposure.  The veteran 
indicated that he experienced tinnitus approximately once 
every two weeks.

Audiometric testing revealed profound hearing loss, but the 
examiners considered the results inconsistent and unreliable.  
In this regard, they explained that the veteran conversed 
comfortably during the interviews at a normal level, even 
though his hearing aids were the type appropriate for, at 
most, moderate hearing loss.  The examiners also noted that 
the veteran was also able to converse at a normal level with 
his son during the examinations.  The examiners noted that he 
reported an inability to hear a majority of CNC 
discrimination words, despite evidencing speech reception 
thresholds suggesting that his professed inability to hear 
was not possible.  The examiners also noted that the presence 
of acoustic reflexes showed that his auditory acuity could 
not be as poor as suggested by the test responses.  The 
examiners concluded that an opinion addressing the etiology 
of the current hearing loss could not be offered due to 
ongoing malingering behaviors.  The examiners did conclude 
that it was unlikely that his current tinnitus was related to 
his military service.  In explanation, they noted that the 
tinnitus was infrequent and not consistent with noise-induced 
hearing loss, and pointed out that the veteran had 
significantly more occupational noise exposure than military 
noise exposure.  The examiners also concluded that an ABR 
evaluation would not provide any pertinent information as to 
the etiology of the veteran's disorders.  

At his December 2005 hearing, the veteran testified that he 
experienced hearing loss and tinnitus following the 
backfiring incident, and was hospitalized for two days for 
hearing loss.  He stated that he did not use ear protection 
in service.  He indicated that his hearing loss and tinnitus 
continued after service, and that he had postservice 
occupational noise exposure as a mechanic, for which he 
always used ear plugs.  He testified that no physician had 
linked his hearing loss to service, although he mentioned the 
favorable May 2003 examiner's opinion.  The veteran indicated 
that he was submitting a news article showing that he was 
likely discharged for medical reasons.

Received in December 2005 is a service personnel record for 
the veteran, and a news article.  The personnel record shows 
that he was discharged for the convenience of the government.  
The article indicates that there were a number of men over 
the age of 30 who were discharged after physical examinations 
showed they were unfit for general duty, but who were 
officially discharged for the convenience of the government.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of organic 
diseases of the nervous system, such as sensorineural hearing 
loss, during wartime service may be presumed if manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


I.  Bilateral hearing loss

Although the veteran contends that he experienced acoustic 
trauma in service leading to a diagnosis of hearing loss and 
evaluation for hearing aids, his statements and testimony are 
unsupported by any contemporary evidence.  There are no 
service medical records to review.  The service personnel 
record submitted in December 2005 does not show that he was 
discharged for any medical reason, including hearing loss.  
The proffered news article addresses only those soldiers 
older than 30 years of age; the veteran was 20 when 
discharged, and the article does not suggest that the 
practices described in the article were applied to soldiers 
in his age range. 

Moreover, there is no postservice evidence of hearing loss 
until 1999, and he does not suggest that there are any 
outstanding records prior to 1999 which would document 
complaints or findings of hearing loss.  In addition, the 
veteran has been inconsistent in his account of the acoustic 
trauma he purportedly experienced in service.  At one point 
he reported that his ears bled and he experienced hearing 
loss after being in proximity to a backfiring vehicle; at 
another point he stated that the precipitating incident was 
the loud noise of a departing airplane.  At one point he 
asserted that he used hearing protection in service but not 
after service; at another point he denied using such 
protection in service, but indicated that he used protection 
after service.
 
Additionally, May 2003, February 2004 and April 2004 
audiologists, and February 2004 examining physician concluded 
that the veteran was distorting his clinical presentation 
through malingering behavior.  Indeed, they provided specific 
examples of inconsistencies between his audiometric test 
results and his behavior during the interviews.  

In essence, the veteran's statements and testimony to the 
effect that he experienced acoustic trauma in service and was 
treated for hearing loss before his discharge are self 
serving.  As they are uncorroborated by any contemporary 
evidence, the Board concludes that the veteran's statements 
and testimony concerning acoustic trauma and treatment for 
hearing loss in service lack credibility. 

Although the record contains a medical opinion supportive of 
the veteran's claim, namely the May 2003 opinion, this 
opinion was based upon history provided by the veteran, as 
the examiner admitted that the claims file was not available 
for review.  Therefore, this opinion is of no probative value 
unless the statements of the veteran concerning the incidents 
are found to be credible.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  As discussed above, the 
Board has found the veteran's statements and testimony to the 
effect that he experienced acoustic trauma, and was treated 
for hearing loss in service, to lack credibility.  The Board 
also notes that the May 2003 otolaryngologist did not 
acknowledge the veteran's rather lengthy postservice 
occupational noise exposure.  The Board notes that the 
veteran was afforded several subsequent examinations to 
determine the etiology of his hearing loss, but no examiner 
could provide an opinion given the veteran's distortion of 
his clinical picture. 

Although the veteran himself contends that his hearing loss 
is related to service, as a layperson, his statements and 
testimony as to medical diagnosis or causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Moreover, while he asserts that he was diagnosed with hearing 
loss in service, his account, as a layperson, of what his 
service physicians purportedly said or concluded, filtered 
through the sensibilities of laypersons, also does not 
constitute competent medical evidence.  See Robinette v. 
Brown , 8 Vet. App. 69 (1995). 

In short, there is no evidence of hearing loss or acoustic 
trauma in service, no postservice evidence of hearing loss 
until more than five decades after service, and no competent 
evidence linking his current hearing loss to service.  In 
light of the above, the Board finds that the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   The claim 
of entitlement to service connection for bilateral hearing 
loss is denied.



II.  Tinnitus

Although the veteran contends that he developed tinnitus in 
service after experiencing acoustic trauma, his statements 
and testimony are unsupported by any contemporary evidence.  
As noted previously, there are no service medical records to 
review, the service personnel record submitted by him does 
not suggest he was discharged for any medical reason, and the 
news article does not pertain to his particular situation 
when discharged.  There is no postservice evidence of 
tinnitus until 1999.  In addition, the veteran has been 
materially inconsistent as to his account of acoustic trauma 
in service, and audiologists and April 2004 VA physician 
believed he was malingering in his presentation.

In short, and as with the hearing loss claim, the veteran's 
statements and testimony as to acoustic trauma in service and 
resulting tinnitus are self serving.  Since they are 
uncorroborated by any contemporary evidence, the Board 
concludes that the veteran's statements and testimony 
concerning acoustic trauma and the presence of tinnitus in 
service lack credibility. 

Although the May 2003 otolaryngologist rendered an opinion 
supportive of the veteran's claim, as noted previously, the 
opinion was based on history provided by the veteran, without 
review of the claims file or acknowledgement of any 
postservice history of noise exposure.  As the Board has 
found the veteran's account of acoustic trauma and tinnitus 
in service to lack credibility, the May 2003 opinion is of no 
probative value.  Reonal.  In contrast, the February and 
April 2004 examiners reviewed the claims file, and concluded, 
with a detailed rationale, that the veteran's current 
tinnitus was not related to service.

Although the veteran himself is arguably competent to testify 
as to ringing in his ears, as a layperson, he is not 
competent to diagnose tinnitus, or to otherwise attribute the 
ringing to any current tinnitus.  Espiritu; Savage v. Gober, 
10 Vet. App. 488 (1997).

In short, there is no evidence of tinnitus or acoustic trauma 
in service, no postservice evidence of tinnitus until decades 
after service, and no competent evidence linking his current 
tinnitus to service.  The only competent opinions addressing 
the etiology of the tinnitus are against the claim.  In light 
of the above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.  The claim of entitlement to service connection for 
tinnitus is denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


